Citation Nr: 1506100	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-29 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the right ankle (right ankle disability).  

2. Entitlement to service connection for degenerative joint disease of the left and right knees (bilateral knee disability).  

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, and polysubstance abuse as secondary to depression and anxiety.  

4. Entitlement to an initial disability evaluation in excess of 10 percent for service-connected scar, residual of right inguinal herniorrhaphy (also claimed as pinched nerve) (scar disability).  

5. Entitlement to an initial compensable disability evaluation for service-connected status-post right hernia operation (hernia disability).  

6. Entitlement to service connection for low sperm count as a result of exposure to ionizing radiation.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for the scar and hernia disabilities; and denied service connection for an acquired psychiatric disorder, right ankle disability, bilateral knee disability, and low sperm count as a result of exposure to ionizing radiation.  

In August 2012 the RO denied the Veteran's claim for polysubstance abuse.  The Veteran filed a notice of disagreement (NOD) with this decision in October 2012.  A statement of the case (SOC) was issued in October 2013.  In a statement received in December 2013, the Veteran requested more time to file a VA Form 9, Appeal to the Board of Veterans' Appeals (VA Form 9), with respect to this issue because he wanted to obtain assistance from his representative with his appeal.  The Board will construe the December 2013 statement as an informal substantive appeal as to that issue.  

A claim for service connection for a psychiatric disorder encompasses all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the Veteran's claim to include all diagnosed psychiatric disorders.  

In evaluating this case, the Board has reviewed the eFolder on Virtual VA and VBMS to ensure a complete assessment of the evidence.  

The issues of entitlement to service connection for low sperm count as a result of exposure to ionizing radiation is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. The Veteran's bilateral knee and right ankle disabilities were not caused by a disease or injury in service.  

2. There is no competent or credible evidence of a nexus between any diagnosed psychiatric disability, to include PTSD, and service.

3. For the entire period of the appeal, the Veteran's scar disability has been manifested by a painful, well-healed, linear, superficial scar that measures less than 12 square inches.  

4. For the entire period of the appeal, the Veteran's hernia disability has not been manifested by any postoperative, recurrent inguinal hernia, readily reducible and well supported by truss or belt.  



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a bilateral knee disability have not been met. 38 U.S.C.A. §§ 101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2103).  

2. The criteria for entitlement to service connection for a right ankle disability have not been met. 38 U.S.C.A. §§ 101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2103).  

3. An acquired psychiatric disorder, to include PTSD, depression, anxiety, and polysubstance abuse as secondary to depression and anxiety, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 105, 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304(f), 3.307. 3.309, 3.310 (2013).  

4. The criteria for a compensable rating for the hernia disability (excluding a surgical scar) have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code (DC) 7338 (2013).
 
5. The criteria for an evaluation in excess of 10 percent for the scar disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.40, 4.118, Part 4, DC 7804.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the AOJ, even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The Veteran was provided with VCAA compliant notice in a January 2011 letter.  

The Veteran was also provided the opportunity to present pertinent evidence.  The record contains service records, records of medical treatment received from VA and private treatment providers, and Social Security Administration (SSA) records.  

The Board notes that the duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran underwent a VA examination in March 2011 to evaluate the nature and etiology of the claimed acquired psychiatric disorder.  The Veteran also underwent VA examinations in February 2011 and March 2012 to evaluate the nature and severity of the scar and hernia disabilities.  

Although the Veteran did not undergo a VA examination in conjunction with the claims for service connection for bilateral knees and right ankle disabilities, the Board finds the clinical evidence to be sufficient in this case to determine the nature and etiology of the claimed bilateral knee and right ankle disabilities.  In this regard, the VA and private treatment records, and service treatment records contain the pertinent clinical findings.  The Board notes that these clinicians were provided with an accurate history, the Veteran's history and complaints were recorded, the physical examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the clinicians offered the necessary findings.  Therefore, the Board finds these treatment records to be sufficient and adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claims, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis is recognized as a chronic condition by 38 C.F.R. § 3.309(a).  

Certain chronic diseases, including arthritis and psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the Veteran's case, he has not asserted, nor does the clinical record show, that he was diagnosed with arthritis in either of his knees or his right ankle within one year of discharge from service.  Also, he has not asserted, nor does the clinical record show, that he was diagnosed with psychosis within one year of discharge from service.  Therefore, this presumption does not apply in his case.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Bilateral Knee and Right Ankle Disabilities

The Veteran is seeking entitlement to service connection for bilateral knee and right ankle disabilities that he contends are related to climbing up stairs and ladders, and marching in service.  A statement from the Veteran provided in November 2010 shows he reported that he has trouble standing for more than a few minutes at a time and could not walk due to pain and discomfort in both knees.  In a January 2012 statement, he reported that his bilateral knee and right ankle pain was experienced in service and thereafter.  

A September 1972 Report of Medical History shows that the Veteran indicated that he experienced cramps in his legs.  This report also shows that the Veteran provided a history of being involved in a car wreck, and had a cut on his right knee.  It was noted that he had cramps with swimming and running.  A September 1972 Report of Medical Examination shows the Veteran had a scar on his right knee.  The service treatment records are without findings of any bilateral knee or right ankle problems.  

VA treatment records show that the Veteran has been diagnosed with degenerative changes to the right medial and patellofemoral joint, probable distention of the right prepatella bursa, mild degenerative changes in the left patellofemoral joint, and small marginal osteophytes at the posterior left patella since 2006.  In October 2010 he was issued a brace.  These records also show that in January 2006 he was treated in the VA emergency department after injuring his left knee while working in the attic at home and twisting it.  He was unable to stand or work due to the pain in his left knee and down to the lower leg.  He was issued crutches and a knee brace.  In August 2010 he was treated in the VA emergency department for a right knee infection, and was diagnosed with right knee degenerative joint disease.  An October 2010 VA radiology report indicates that the Veteran complained of worsening right ankle pain; however, the results of the examination were normal views of the right ankle.  A January 2011 VA prosthetics request consult shows the Veteran was previously issued a brace for his right ankle.  

Based on the above evidence, the Board concludes the entitlement to service connection cannot be granted for any knee or ankle disability.  The preponderance of the evidence is against a finding that this injury resulted in any chronic disabilities of the bilateral knees and right ankle. 

In this regard, the Board notes the lengthy period of time -approximately thirty-one years- between the Veteran's military service and any complaints of or treatment for his current disabilities.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Veteran reported in a June 2006 VA physical therapy consult that his left knee had been bothering him for 6 months.  The Veteran's statement is highly probative, because he was then reporting symptoms in the course of seeking medical treatment and thus had no motive to misrepresent his medical history.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Ultimately, the Board finds the Veteran's assertions that he has continuously experienced symptoms of bilateral knee and right ankle pain following his military service are not credible nor consistent with the other evidence of record, including a 2006 VA treatment record showing post-service injury to the left knee.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Moreover, the Board finds that the Veteran's opinion regarding the cause of his bilateral knee and right ankle disabilities is entitled to no probative weight because that issue is complex.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (certain conditions are not capable of lay diagnosis); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011) (when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent).  The preponderance of the evidence supports the finding that the Veteran's knee and right ankle disabilities began many years after service and are unrelated to the Veteran's military service.  

For all the above reasons, entitlement to service connection for a bilateral knee disability and a right ankle disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  

Acquired Psychiatric Disorder

The Veteran is seeking entitlement to service connection for a psychiatric disability that he contends had its onset during military service.  In a December 2010 statement, he reported that his depression and anxiety disorder began when he was discharged early from service.  He reported that while in service he was charged with being a passenger in a vehicle that was transporting marijuana.  He indicated that his failure to stay in service is what caused his depression, a sleep disorder, and PTSD.  

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  The Board acknowledges that the Veteran has raised entitlement to service connection for his acquired psychiatric disorder based on this regulation.  However, this liberalized regulation does not apply in this case, however, since the Veteran is not claiming a stressor based on fear of hostile military or terrorist activity, instead he has argued that fearing, and then avoiding hostile military or terrorist activity is what caused his stressor.  

A December 1974 service treatment record shows the Veteran underwent a psychiatric evaluation.  A February 1975 Report of Medical History shows that the Veteran indicated that he had depression or excessive worry.  On objective evaluation, his psychiatric system was normal.  The Board notes that the service personnel records indicate the Veteran was arrested for possession of marijuana and was unenrolled from nuclear power training towards the end of his period of service.  The Veteran has reported that he was released from service early because of this arrest.  

Post-service, starting in 1999, the Veteran has received VA mental health treatment for substance abuse, depression, panic attacks, and anxiety disorder.  

A March 1999 VA nursing outpatient treatment record reflects the Veteran reported that his parents were killed in a car accident that he caused while under the influence of cocaine.  He was treated for increased anxiety and depression, sleep disorder, chemical dependency, and self-reported bipolar disorder, all brought on by the one-month anniversary of his parents' death.  A March 2011 VA psychology note shows that he reported an in-service stressor of witnessing the bodies of 4 suicide victims being removed from a dorm.  

The Veteran underwent a VA PTSD examination in March 2011, during which the examiner observed that the Veteran did not serve in combat.  The Veteran reported that he joined the Navy to avoid being drafted and going to Vietnam.  He reported that he was in the nuclear power school from 1972 to 1973, which involved 12 hours of classroom and studying every day and which was very competitive and stressful.  The examiner noted that the Veteran was undergoing psychiatric treatment at VA for a history of depression and current cocaine abuse.  

The Veteran described his psychiatric symptoms as avoiding commitments, isolating himself, having difficulty sleeping, and having anxiety.  The examiner noted that the Veteran reported that his act of joining the Navy to avoid being drafted and sent to Vietnam resulted in his continued avoidance of commitments and associated lifestyle problems to date.  He also indicated that the competitive and stressful environment of the nuclear power school caused him to avoid commitments.    

The Veteran reported that he came from an abusive family, and that he ran away from home when he was 13 years old.  He also reported a history of many arrests for misdemeanors to include possession of drugs, possession of drug paraphernalia, and driving on a revoked license.  He reported that he had been treated for cocaine abuse since 1999, and that he stopped drinking alcohol 15 to 20 years prior to the examination, after undergoing rehabilitation treatment.  

The Veteran was ultimately diagnosed with cocaine abuse in early remission, and depressive disorder not otherwise specified, by history, stable.  The examiner concluded that the Veteran did not have symptoms meeting the criteria for a diagnosis of PTSD both by examination and by medical record history.  Further, the examiner noted that the Veteran's contention of fearing being drafted and participating in a competitive study of school while in the Navy did not meet the clinical criteria for a traumatic event.  The examiner noted that the Veteran's complaints of avoidance of commitment also did not meet the criteria for a mental health disorder.  The examiner observed that the Veteran continued to be treated in the residual program for cocaine abuse and was prescribed medications for depression, but that both of those problems appeared to be stable.  

A March 2011 statement from the Veteran's friend reflects observation that the Veteran experienced fear and anxiety in anticipation of facing combat in Vietnam.  The Board finds this statement to have little probative value in determining if the Veteran's psychiatric disability is related to his military service, to include claimed in-service stressors, because the Veteran did not serve in Vietnam, and by his own admission, joined the Navy to avoid being drafted.  

In a January 2012 notice of disagreement (NOD), the Veteran reiterated his assertion that avoiding being drafter and participating in the nuclear power school were stressors that caused his psychiatric disability.  He also indicated that he was introduced to drugs while in service, and that he wanted to file a claim for service connection for polysubstance abuse at that time.  

In February 2012, the Veteran submitted a statement in which he claimed that his polysubstance abuse was secondary to his military service.  He reported that he was introduced to these substances while in the Navy, and that his substance abuse got worse due to his depression and anxiety disorder.  

The Board notes that no compensation shall be paid if the disability resulting from injury or disease in service is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.  

The simple drinking of alcoholic beverage is not of itself willful misconduct.  However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(2).  

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  

Thus, the Veteran is precluded from being service connected for his polysubstance abuse on a direct basis.  

Also, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Currently, the only evidence supporting the claim that an acquired psychiatric disorder is due to service is the statements of the Veteran and his friend.  A psychiatric disorder is a disability for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran can attest to factual matters of which he had first-hand knowledge, such as specific psychiatric symptomatology, he is not competent to offer a medical opinion linking a psychiatric disorder to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

There is competent evidence that the Veteran was diagnosed with stable depressive disorder, not otherwise specified, by history during his March 2011 VA examination; however, without competent and credible evidence linking any current disorder to service the benefit sought on appeal cannot be granted.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).   

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the Court distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Id. at 126-27.  Moreover, in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Scar Disability

The Veteran's scar disability has been rated as 10 percent disabling under DC 7804.  Under DC 7804, Scars in locations other that the head, face, or neck, one or two scars that are unstable or painful warrant a 10 percent disability rating.  A 20 percent rating is warranted for three or four scars that are painful or unstable.  A 30 percent rating is warranted for five or more scars that are painful or unstable.  38 C.F.R. § 4.118, DC 7804.  

The assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  

The Board acknowledges that different diagnostic codes may be applicable in this case under 38 C.F.R. § 4.118; such as DC 7801 (Burn scar(s) or scar(s) due to other causes, not of the head, face or neck, that are deep and nonlinear).  In order for the Veteran to receive a 20 percent rating under DC 7801, the scar must measure an area or areas of at least 12 square inches but less than 72 square inches.  38 C.F.R. § 4.118, DC 7801.  

In the Veteran's case, the clinical and lay record fail to show that his hernia operation scar was more than, at times, painful.  This is supported by a February 2012 statement from the Veteran in which he described the scar tissue from his hernia as causing pain and discomfort.  Also, at no time during the appeal has the Veteran alleged or the record shown that the scar was deep and nonlinear, or that it measured an area or areas of at least 12 square inches but less than 72 square inches.  

In this regard, a February 2011 VA scar examination and addendum reflect findings that the Veteran had a scar in the right inguinal area that was 9 cm long and .2 cm at its widest aspect.  The examiner described the scar as superficial, well-healed, tender on examination and painful.  However, the examiner noted there was no adherence to underlying tissue, elevation or depression of the surface contour, inflammation, edema, or keloid formation.  The examiner opined that the Veteran had a painful scar related to his right inguinal hernia that was as likely as not secondary to compression of the nerves from the scar tissue.  

During a July 2012 hernias examination, the examiner observed that the Veteran had a scar related to his hernia repair.  However, the examiner described the scar as not painful and/or unstable, nor was the total area of the related scars greater than 39 square cm.  

The objective evidence establishes that the Veteran's scar disability is not unstable or even currently painful.  However, given the Veteran's credible complaints of pain and tenderness in the scar area, the Board finds that the initial 10 percent rating for tender or painful scars was warranted.  As noted, a 10 percent evaluation is the maximum schedular rating for one or two scars that are painful or unstable.  The Veteran does not contend, nor does the record show that the Veteran has more than one scar related to his hernia repair surgery.  For these reasons, the Board finds that entitlement to a rating in excess of 10 percent rating is not warranted at any time during the appeal period.  

Hernia Disability

The Veteran's hernia disability has been rated as noncompensable under DC 7338.  Under DC 7338, Inguinal Hernia, a noncompensable evaluation is warranted for a small reducible inguinal hernia; for one that is without true hernia protrusion; and, for any preoperative inguinal hernia that is remediable.  A 10 percent evaluation is appropriate for a recurrent postoperative hernia that is readily reducible and well supported by a truss or belt.  A 30 percent evaluation is warranted for a small recurrent postoperative hernia, or an un-operated irremediable hernia, that is not well supported by truss, or is not readily reducible.  A 60 percent evaluation is appropriate for a large postoperative recurrent hernia that is considered inoperable, that is not well supported under ordinary conditions, and that is not readily reducible.  When there are bilateral inguinal hernias and both are compensable, the more severely disabling hernia is evaluated and 10 percent is added for the second hernia.  38 C.F.R. § 4.114, DC 7338.  

In the Veteran's case, the clinical and lay record fail to show that the Veteran has a recurrent postoperative hernia that is readily reducible and well supported by a truss or belt.  

In this regard, the post-service treatment records are without findings of or treatment for any right hernia disability.  However, he was treated in January and February 1998 for an umbilical hernia, and in June 2006 for a small left reducible inguinal hernia.  During VA physical therapy in June 2006, the Veteran reported that he had a history of a right inguinal hernia that was recently reduced, but was getting bigger and was painful.  

A February 2011 VA digestive examination report and addendum show the Veteran reported a history of developing a hernia after trying to lower a water pump into an engine room in service.  He stated that he felt a major jerk in his groin, and that he tore some tissue apart.  He underwent surgery within two days to repair the right inguinal hernia.  He was in the hospital for approximately 5 days after that, and was given 2 weeks of convalescent leave.  He reported that ever since the surgery he has had pain in the right inguinal area that felt like a sharp pinch and occurred at least twice a week.  He indicated that the pain was intransient, and could last from a few minutes up to an hour at a time.  This pain was aggravated by quick bending or lifting, and twisting movements such as getting out of a chair or getting up from bed.  He rubbed the area, rested, and took over-the-counter pain medications for relief.  The Veteran denied symptoms of nausea, vomiting, diarrhea, constipation, or lower abdominal pain.  The examiner noted the Veteran underwent a CAT scan of the abdomen and pelvic areas that showed no recurrence of the hernia.  However, the Veteran reported that he had a right upper quadrant lump for a few months, although there was no hernia noted in that region.  The examiner indicated that this could be due to a prominence of the costal margin of the costal area side of the ribs, specifically the 7th rib cartilage.  The examiner noted the Veteran had repair of an umbilical hernia in 1998, but the Veteran reported that he had no pain or recurrence in that area.  The examiner observed that the Veteran had lost 15 pounds over the previous few months.  

On physical examination, the examiner observed that the abdomen had a slight prominence in the right upper quadrant that was nontender, and a small, indiscernible scar in the umbilical area from the umbilical hernia repair.  The examiner noted that there was no hernia discernible in either the right or the left inguinal areas, or in the umbilical area.  The concurrent CT scan report shows a normal examination.  

A July 2012 VA hernias examination report shows a history of an inguinal hernia diagnosis, and a repair of an initial reducible inguinal hernia in 1973, related to an injury sustained while lowering a several hundred pound water pump.  The Veteran reported that he underwent a right inguinal hernia repair at that time.  He noted that he had discomfort on a weekly basis in the right inguinal area ever since, for which he did not take any medications.  The examiner noted that since the 1973 treatment, there has been no recurrence of the right inguinal hernia.  The examiner also noted that based on a note from "Dr. Mixon," dated in September 2011, the Veteran reported that he had not been bothered by the right inguinal area for many years.  

On physical examination the examiner observed no hernia was detected, and there was no indication for a supporting belt.  A CT scan of the abdomen revealed an impression of a normal examination.  The examiner opined that the Veteran's hernia disability did not impact his ability to worked, although it was noted that the Veteran had not worked since 1997 when he was employed as a construction worker.  The Veteran reported that he stopped work due to low back and knee pain.  The examiner reiterated that no right inguinal hernia was visible or palpable and the scar was stable, and concluded that the Veteran should not have any limitation in his ability to work in either a physical or sedentary capacity due to the hernia or scar disabilities.  

As noted above, on two different VA examinations during the appeal, the examiners concluded that the Veteran did not have any recurrence of the repaired right inguinal hernia, or any residuals except for a well-healed scar.  Similarly, VA treatment records failed to show any residual or recurrence of the repaired right inguinal hernia.  As such, the evidence indicates that the Veteran's hernia disability is postoperative, with no evidence of recurrence.  In the absence of recurrence, the residuals of the hernia disability do not more nearly approximate the criteria for a 10 percent rating.  38 C.F.R. § 4.114, DC 7338 (2013).  

Extraschedular Consideration and Entitlement to a Total Disability Rating Based on Individual Unemployability (TDIU)

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, as discussed above, the applicable rating criteria adequately contemplate the manifestations of the Veteran's scar and hernia disabilities.  With regard to his scar, the rating criteria address pain, instability, size of the scar, and disfigurement.  With respect to the hernia, the rating criteria address recurrence, size, and additional support needed to treat the hernia.  The Veteran has not reported symptoms for the scar and hernia disabilities that are not addressed by applicable rating criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected scar and hernia disabilities, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral for extraschedular consideration is not in order.  

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  As noted, the Veteran's numerous VA examination reports have consistently shown that the symptoms the Veteran has experienced, with respect to his scar and hernia disabilities, were adequately encompassed by the rating criteria already taken into account on evaluation of these disabilities or do not provide an exceptional disability picture.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not asserted that his scar and/or hernia disabilities cause him to be unemployable.  In fact, during the July 2012 VA examination, he attributed his unemployability to his non-service-connected disorders.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.  


ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for a right ankle disability is denied.  

Service connection for an acquired psychiatric disorder is denied.  

A compensable disability evaluation for the hernia disability is denied.  

A disability evaluation in excess of 10 percent for the scar disability is denied.  


REMAND

The Veteran contends he was exposed to ionizing radiation while being trained in the Naval Nuclear Power Training Unit in service and that he has a low sperm count as a result of this exposure.  The service personnel records show that the Veteran was enrolled in this unit starting in November 1972; however, he was disenrolled in September 1974.  In a December 2010 statement, he also reported that he was exposed to ionizing radiation at the "Prototype Plant in Upstate New York."  The claims file does not reflect a dose assessment in regard to this claim.  38 C.F.R. § 3.311(a).  Thus the Board finds that remand for a dose assessment.  A January 1973 service treatment shows a history of varicocele.  Post-service, the Veteran was treated for a small left inguinal hernia in 2006.  In the December 2010 statement, he indicated that he was diagnosed with a low sperm count at the "Eastwood Medical" center.  The Veteran is competent to report that he has experienced symptoms related to low sperm count, such as being unable to father a child, since his separation from service.  Remand is required to obtain VA examination and medical opinion for the claim for service connection for low sperm count as a result of ionizing radiation exposure.  

Accordingly, the case is REMANDED for the following action:

1. Request a dose assessment from the appropriate office pursuant to 38 C.F.R. § 3.311 (a)(2)(ii) or 38 C.F.R. § 3.311 (a)(2)(iii).  Provide the office with a copy of this remand and the claims file.  

2. After the dose assessment and is completed, schedule an appropriate VA examination to ascertain the nature and etiology of any diagnosed low sperm count.  A copy of this remand and all relevant in-service and post-service treatment records, along with all pertinent lay statements, must be made available to the examiner.  The examiner is asked to confirm whether the records were available for review.  All clinical and special test findings should be clearly reported.  The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a low sperm count that was caused or aggravated by the Veteran's active service, to include exposure to ionizing radiation.  Any opinion should include a complete rationale.  

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefits sought are not granted, issue a supplemental SOC and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


